Post, O. J.
The object of this proceeding is to require the respondent, as judge of the first judicial district, to fix the *740amount of a supersedeas bond upon the appeal to this court .from an order appointing a receiver to take charge of and preserve the property of the Verdón Milling Company, a corporation impleaded with relators as a defendant in an action pending in the district court for Richardson county, in which W. O. Howland and others are plaintiffs. It is sufficient, without examining the other questions argued, that the writ must be denied upon the ground that the allowance by the district court of a supersedeas upon appeal from an order appointing a receiver pendente lite rests in the discretion of that court, and its discretion in that regard will not be controlled by means of the writ of mandamus. The question here involved was recently considered in Home Fire Ins. Co. v. Dutcher, 48 Neb., 755, resulting in a determination adverse to the claim of the relators, and which is necessarily decisive of this controversy.
Writ denied.